DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/30/2019 and 07/27/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 17 and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gurr (4,050,385). Gurr discloses: A station (13) for a cable transportation system comprising a plurality of transporting units (23) supported and moved outside the station (13) by at least a cable (11), the station comprising: - an inlet and an outlet for the transporting units (figure 1); - a guiding device (figure 1) for guiding the transporting units inside the station between the inlet and the outlet; wherein the guiding device comprises an inlet guide extending from the inlet to a diverging point, a plurality of intermediate guides extending along different paths (see shuttle tracks 17, 19) between the diverging point and a converging point (figure 1); and an outlet guide extending from the converging point to the outlet of the station (figure 1); - a control unit configured for alternatively feeding at least a transporting unit along the intermediate guides (column 3, lines 6-7) and for temporary stopping the transporting unit (column .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurr (4,050,385) in view of Pomagalski (FR2752803). Regarding claims 14-16, Gurr discloses the system set forth above, but does not disclose the multiple zones. However, Pomagalski does disclose multiple zones (see figure 1). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the zones disclosed in Pomalgalski to provide a teaching in view of Gurr. The motivation for doing so would have been to embark and disembark in different zones.
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
/Jason C Smith/               Primary Examiner, Art Unit 3617